Case 1:19-cv-00453-JB-MU Document 16 Filed 04/21/20 Page 1 of 1                PageID #: 61



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION



CHARLES EUGENE MOORE, #297332,                :

       Plaintiff,                             :

vs.                                           :   CIVIL ACTION 19-0453-JB-MU

KENNETH PETERS, et al.,                       :

       Defendants.                            :



                                          ORDER


       After due and proper consideration of all portions of this file deemed relevant to the

issues raised, and a de novo determination of those portions of the Report and

Recommendation to which objection is made, the Report and Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion of this

Court. It is ORDERED that this action be and is hereby DISMISSED without prejudice,

prior to service of process, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a

claim upon which relief may be granted.

       DONE this 21st day of April, 2020.

                                          /s/ JEFFREY U. BEAVERSTOCK
                                          UNITED STATES DISTRICT JUDGE
